           Case 1:19-cv-03556-RCL Document 12 Filed 01/28/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    ROY WILMOTH, JR. et al.,

                          Plaintiffs,

                   v.                               Civ. A. No. 19-3556-RCL

    Alex M. Azar II, in his official capacity as
    Secretary of the United States Department of
    Health and Human Services,


                          Defendant.


    DEFENDANT’S MOTION TO STAY PENDING RULING ON MOTION TO DISMISS

         Defendant Alex M. Azar II, in his official capacity as Secretary of the Department of Health

and Human Services (“HHS”), moves to stay all proceedings pending the Court’s ruling on its

motion to dismiss for improper venue [ECF No. 11]. Defendant has sought, but not yet received,

Plaintiff’s consent to the motion, which we now file in the interest of time. 1

         HHS’s motion to dismiss argues that venue is improper in this district under the plain

language of the statute that Plaintiffs’ rely upon for jurisdiction – 42 U.S.C. § 405(g). Meanwhile,

HHS’s deadline to answer Plaintiffs’ Complaint, serve a copy of the administrative record upon

Plaintiffs, and oppose Plaintiffs’ motion for summary judgment is on February 28, 2020 (the

“Scheduling Order”) [ECF No. 10]. Because HHS’s motion to dismiss will not be fully briefed



1
  Defendant has sought Plaintiff’s consent to the filing of this motion by emails dated January 24,
27 and 28, 2020. Although Plaintiffs have timely responded to these requests, they have indicated
that they are continuing to consider the request. As such, we are hopeful that they will either
eventually consent, or elect not to oppose. While Defendant would have preferred to await a
definitive answer, given the multiple deadlines and the stakes at issue, moving forward seemed the
most prudent course.
           Case 1:19-cv-03556-RCL Document 12 Filed 01/28/20 Page 2 of 9



until mid-February, Defendant would be forced to expend substantial resources – already deeply

stretched 2 – in order to meet these deadlines before the Court has an opportunity to determine, as

HHS alleges, that this case should never have been brought in the District of Columbia in the first

place.

         Consequently, HHS respectfully submits that the most appropriate and efficient way to

proceed is for the Court to first address venue, and potential transfer, before requiring HHS to

respond to Plaintiffs’ Complaint and summary judgment motion. Briefing on the merits will be

unnecessary if the Court grants HHS’s motion to dismiss. These efficiency gains certainly

outweigh any slight delay caused by granting HHS’s motion to stay, pursuant to which it will (if

necessary) satisfy the deadlines listed in the Scheduling Order within 30 days of the Court’s

resolution of its motion to dismiss.3

         Granting HHS’s motion to stay will thus conserve the parties’ and the Court’s resources by

potentially avoiding unnecessary briefing, will cause minimal delay (if any) in the ultimate

resolution of this case, and is consistent with this Court’s primary duty to assure itself of venue

before proceeding to the merits. Accordingly, HHS respectfully requests that the Court stay all

proceedings until after resolution of its motion to dismiss.




2
   The caseloads of Assistant United States Attorneys handling defensive litigation in the Civil
Division of the United States for the District of Columbia are in the vicinity of 90 active cases.
3
  Even if the eventual result of HHS’s motion is a transfer to an appropriate venue, a stay of all
other proceedings pending that determination remains appropriate. The government’s resources
are especially taxed in this District (by way of one example, there are more Freedom of Information
Act cases pending in this district than in all other 93 federal districts combined), making an
unnecessary expenditure of scare resources that could be committed to matters properly before our
Court doubly damaging. Moreover, substantive, strategic and tactical decisions about how to
litigate the case(s) should be committed to the judgment of those lawyers who will be charged with
defending the case – Assistant United States Attorneys in the district(s) where venue is proper.
                                                 2
          Case 1:19-cv-03556-RCL Document 12 Filed 01/28/20 Page 3 of 9



                                          BACKGROUND

       Plaintiffs filed claims for Medicare coverage of the Optune system for treatment of

glioblastoma multiforme and appeal from HHS’s denial of certain claims. Compl. ¶¶ 17, 28, 35,

46. [ECF No. 1] Plaintiffs filed their motion for summary judgment simultaneously with their

Complaint. [ECF No. 2] Plaintiffs’ summary judgment motion raises a number of complex issues,

including whether HHS may be collaterally estopped from denying Plaintiffs’ claims for Medicare

coverage, and whether HHS’s denials of Plaintiffs’ claims were arbitrary and capricious. Id.

       On January 23, 2020, HHS moved to dismiss the Complaint for improper venue. [ECF

No. 11] Pursuant to the Local Rules, HHS’s motion to dismiss will not be fully briefed until

February 18, 2020. LCvR 7. Meanwhile, under the Scheduling Order, HHS’s deadline to answer

Plaintiff’s Complaint, serve a copy of the administrative record upon Plaintiffs, and oppose

Plaintiffs’ motion for summary judgment is on February 28, 2020. [ECF No. 10]

                                          ARGUMENT

       This Court has the inherent authority to “control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v. N.

Am. Co., 299 U.S. 248, 254 (1936). That broad discretion includes the “inherent power to

control the sequence in which it hears matters on its calendar.” United States v. W. Elec. Co., 46

F.3d 1198, 1207 n.7 (D.C. Cir. 1995). In particular, when two parties present separate motions,

the Court may first consider a motion that “addresses a specific and narrow issue” rather than a

motion that “encompass[es] issues far broader.” United States v. W. Elec. Co., 158 F.R.D. 211,

220 (D.D.C. 1994), aff’d, 46 F.3d at 1207 n.7 (“[T]he [district] court’s explanation amply

supports its exercise of discretion.”).




                                                 3
          Case 1:19-cv-03556-RCL Document 12 Filed 01/28/20 Page 4 of 9



        In this case, the interests of efficiency and judicial economy favor resolution of the motion

to dismiss before proceeding on Plaintiffs’ motion for summary judgment. Until this Court rules

on venue, HHS “should not be put to the trouble and expense of any further proceeding, and the

time of the court should not be occupied with any further proceeding.” United Transp. Serv.

Employees of Am., CIO v. Nat’l Mediation Bd., 179 F.2d 446, 454 (D.C. Cir. 1949). Neither the

Court’s nor the parties’ time is well-served by engaging in a “struggle over the substance of the

suit” when a motion to dismiss is pending. Democratic Rep. of Congo v. FG Hemisphere Assocs.,

LLC, 508 F.3d 1062, 1064 (D.C. Cir. 2007). “Thus, in the interest of judicial economy, Courts

will stay summary judgment briefing pending the resolution of a motion to dismiss.” West Virginia

ex rel. Morrisey v. U.S. Dep’t of Health & Human Servs., No. 14-1287, 2014 WL 12803229, at

*1-2 (Nov. 3, 2014).

        Because HHS’s motion, if granted, would put an end to this litigation, to require the

parties and the Court to address the substance of Plaintiff’s summary judgment motion at this

time would be an inefficient use of resources. Nothing in Rule 56 justifies such waste. In fact,

the Advisory Committee notes for Rule 56 actually encourage courts to issue orders that will

prevent the premature briefing of summary judgment motions filed at the commencement of a

case:

        Although the rule allows a motion for summary judgment to be filed at the
        commencement of an action, in many cases the motion will be premature until the
        nonmovant has had time to file a responsive pleading or other pretrial proceedings
        have been had. Scheduling orders or other pretrial orders can regulate timing to fit
        the needs of the case.

Fed. R. Civ. P. 56 advisory committee’s note (2010 amendments).

        Recognizing the wisdom of the Advisory Committee’s caution, district courts routinely

defer consideration of motions for summary judgment while motions to dismiss remain pending.



                                                 4
         Case 1:19-cv-03556-RCL Document 12 Filed 01/28/20 Page 5 of 9



See, e.g., Freedom Watch v. Dep’t of State, 925 F. Supp. 2d 55, 59 (D.D.C. 2013) (“Not needing

more lawyers to spend more time on more briefs on more subjects in order to decide the motion

to dismiss, the Court granted the motion to stay [summary judgment briefing.]”); Furniture

Brands Int’l Inc. v. U.S. Int’l Trade Comm’n, No. 11-202, 2011 WL 10959877, at *1 (D.D.C.

Apr. 8, 2011) (“[St]aying further briefing of the plaintiff’s summary judgment motion will allow

the parties to avoid the unnecessary expense, the undue burden, and the expenditure of time to

brief a motion that the Court may not decide.”); Daniels v. United States, 947 F. Supp. 2d 11, 15

(D.D.C. 2013) (noting that the court stayed summary judgment briefing pending its ruling on

motion to dismiss).

       A stay is also appropriate because the certified administrative record will not be available

until March 13, 2020. See Declaration of Angela K. Roach, Executive Director and

Administrative Appeals Judge at the Medicare Operations Division of the Departmental Appeals

Board (hereinafter “Roach Decl.”), attached as Exhibit 1 hereto. As Judge Roach explains, the

Medicare Operations Division is facing an “unprecedented number of appeals” and cannot

“expedite the process for certifying the administrative record in this case.” Roach Decl. ¶¶ 4, 8.

HHS should not be forced to brief the merits of this case without having the benefit of a fully

compiled administrative record. See Styrene Info. & Research Ctr. v. Sebelius, 851 F. Supp. 2d

57, 67 (D.D.C. 2012) (“judicial review under the APA is confined to the ‘full administrative

record that was before the Secretary at the time he made his decision.’”) (quoting Citizens to

Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971), abrogated on other grounds by

Califano v. Sanders, 430 U.S. 99 (1977)); West Virginia ex rel. Morrisey, 2014 WL 12803229, at

*1-2 (granting motion to stay and noting that “absent the production of the administrative record,

further summary judgment briefing in this matter would be premature”).



                                                 5
          Case 1:19-cv-03556-RCL Document 12 Filed 01/28/20 Page 6 of 9



       While the undue burden and inefficiencies of proceeding simultaneously on both tracks is

plain, a stay is further justified by the absence of a meaningful countervailing harm to Plaintiffs’

interests. By contrast to the specific and concrete prejudices that HHS would suffer as a result of

briefing Plaintiffs’ premature motion for summary judgment, delaying the briefing on that

motion would not cause Plaintiffs to suffer any prejudice.

       First, granting HHS’s motion to stay may not even delay the ultimate resolution of this

case. As discussed above, HHS believes that its motion to dismiss will dispose of the case

entirely. Even if the motion to dismiss is denied, however, HHS is proposing a schedule to

ensure the prompt disposition of this case: HHS will adhere to the deadlines in the Scheduling

Order within 30 days of any denial of its motion to dismiss. Thus, any delay in the ultimate

resolution of this case would be minimal.

       Second, any minimal delay will not cause the Plaintiffs to suffer any prejudice. Although

Plaintiffs claims were denied, Plaintiffs are not personally liable for the costs of the Optune

device. See 42 U.S.C. § 1395pp(a); see, e.g., Plaintiffs’ Memorandum of Points and Authorities

in Support of its Motion for Summary Judgment, at Exhibit D [ECF No. 2-6] at 14 (noting that

Novocure, Inc. is liable for the non-covered service as to Plaintiff Wilmoth); Exhibit J [ECF No.

2-12] at 12 (same as to Plaintiff Piekanski); and Exhibit N [ECF No. 2-16] at 17 (same as to

Plaintiff Banks). Accordingly, granting HHS’s motion to stay would not impose a financial

hardship upon Plaintiffs.

                                         CONCLUSION

       For foregoing reasons, HHS respectfully requests that the Court stay all proceedings –

and vacate its January 9, 2020, Order – pending a decision on its motion to dismiss for improper

venue. Should the motion be denied, HHS requests that the Court issue an order making due



                                                  6
         Case 1:19-cv-03556-RCL Document 12 Filed 01/28/20 Page 7 of 9



thirty (30) days therefrom (1) HHS’s Answer, (2) service of a copy of the administrative record

upon Plaintiffs, and (3) HHS’s opposition to Plaintiffs’ motion for summary judgment.

                                        CONCLUSION

       For the foregoing reasons, HHS’s motion to stay should be granted and the current

deadlines for production of the administrative record, response to the complaint and opposition

to summary judgment [ECF No. 10] should be vacated pending resolution of Defendant’s

Motion to Dismiss for Improper Venue.

Dated: January 28, 2020                     Respectfully submitted,

                                            JESSIE K. LIU, D.C. Bar # 472845
                                            United States Attorney for the District of Columbia

                                            DANIEL F. VAN HORN, D.C. Bar # 924092
                                            Chief, Civil Division

                                         By: /s/ John Moustakas
                                            John Moustakas, D.C. Bar #442076
                                            Assistant United States Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2518
                                            john.moustakas@usdoj.gov

                                            Counsel for Defendants

                                            Robert P. Charrow
                                            General Counsel

                                            Michele L. Purdue
                                            Acting Chief Counsel, Region III

                                            Eric S. Wolfish
                                            Assistant Regional Counsel
                                            Office of the General Counsel, Region III
                                            U.S. Department of Health and Human Services
                                            801 Market Street, Suite 9700
                                            Philadelphia, PA 19107-3134
                                            Eric.Wolfish@hhs.gov
                                            Of Counsel

                                                7
Case 1:19-cv-03556-RCL Document 12 Filed 01/28/20 Page 8 of 9




                              8
         Case 1:19-cv-03556-RCL Document 12 Filed 01/28/20 Page 9 of 9



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


  ROY WILMOTH, JR. et al.,

                        Plaintiffs,

                 v.                                  Civ. A. No. 19-3556-RCL

  Alex M. Azar II, in his official capacity as
  Secretary of the United States Department of
  Health and Human Services,


                        Defendant.



                                      (PROPOSED) ORDER

Upon consideration of Defendant’s Motion for Stay, and the entire record herein, it is hereby

       ORDERED that, for good cause shown, the Motion is GRANTED and the Court’ January

9, 2020, Order [ECF No. 10] setting forth deadlines for Defendant to Produce the Administrative

Record, Respond to Complaint and Motion for Summary Judgment is VACATED pending

resolution of Defendant’s Motion to Dismiss for Improper Venue.

       SO ORDERED.


____________________                                  ________________________________

Date                                                  United States District Judge




                                                 9
